Citation Nr: 1639091	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for allergies (also claimed as hay fever).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1948 to March 1950 and from January 1951 to October 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the November 2008 rating decision, the RO denied service connection for allergies.  However, prior to expiration of the appeal period, additional private medical records were associated with the claims file in August 2009.  These records included an August 2009 allergy consultation that showed an assessment of perennial and seasonal allergic rhinitis.  Accordingly, the Board finds that the November 2008 rating decision did not become final because new and material evidence was received within one year of issuance of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the claim on appeal stems from the November 2008 rating decision, and the Board will reconsider the claim on a de novo basis.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The Board notes that the Veteran submitted private medical records after the most recent supplemental statement of the case (SSOC) without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  However, a review of this medical evidence reveals that it is duplicative of evidence previously of record.  Therefore, there is no prejudice in proceeding with adjudication of the claim.  

In September 2010, the Board referred the issue of entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to service-connected chronic bronchitis, to the AOJ.  The record currently available to the Board contains no indication that the AOJ has addressed this matter.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his claim in August 2008 and October 2008.  The August 2008 VA examiner opined that it was less likely as not that the Veteran's current allergies were related to his in-service respiratory problems.  In so finding, the examiner stated that it was his belief that the Veteran had allegories that appeared in childhood and that have been present since service and often interacted with his lung condition.  However, the AOJ determined that the August 2008 examination was inadequate, as the incorrect examination was requested and the Veteran has denied reporting symptoms of allergies prior to service.  

The October 2008 VA examiner diagnosed the Veteran with non-allergic rhinitis.  He opined that the Veteran's current symptoms were less likely than not related to the complaints shown in service and were more likely related to some other cause.  The examiner indicated that the Veteran's prior symptoms of allergic rhinitis had resolved and that he had characteristic findings of later age-onset non-allergic rhinitis.  However, the Veteran subsequently submitted an August 2009 private allergy consultation from Dr. G.B. (initials used to protect privacy) that shows an assessment of perennial and seasonal allergic rhinitis, as well as conjunctivitis.  Moreover, the Board notes that the examiner did not address whether the Veteran's condition may have been caused or aggravated by his service-connected chronic bronchitis.  Therefore, the Board finds that an additional VA examination and medical opinion is necessary to determine the nature and etiology of any allergy disorder that may be present.  

Furthermore, the Veteran reported that he underwent allergy testing while hospitalized during service, yet there are no records of such testing in the claims file.  In addition, clinical records dated in June 1951 and July 1951 noted that the Veteran was scheduled for an allergy consultation and desensitization testing.  However, no such records are associated with the claims file.  In April 1952, the AOJ did request clinical records from the 5th Army Dispensary and Great Lakes Hospital dated in June 1951 pertaining to treatment for allergies.  Notably, however, the request was limited to clinical records dated in June 1951.  Therefore, the AOJ should attempt to obtain any outstanding records from service or shortly thereafter.    

Lastly, the Board notes that the most recent VA medical records currently associated with the claims file are dated in January 2009.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain any additional clinical records from the Great Lakes Hospital and 5th Army Dispensary, Chicago, Illinois, dated in 1951 that pertain to treatment for an allergy disorder, to include any allergy consultations and desensitization testing reports.   

The available records show that an allergy consultation was requested in June 1951 and that the Veteran was being referred for desensitization testing in July 1951, yet the results of such testing does not appear to be of record. 

It appears that clinical records from these facilities were obtained in response to the RO's April 1952 records request; however, as noted above, the clinical records appear incomplete and the request was limited to records dated in June 1951.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for allergies that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated from January 2009 to the present.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any allergies that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current allergies manifested in or are otherwise causally or etiologically related to the Veteran's military service.    

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current allergies were either caused by or permanently aggravated by the Veteran's service-connected chronic bronchitis.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





